Case 9:21-cv-80728-AMC Document 129 Entered on FLSD Docket 07/09/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                           CASE NO: 9:21-cv-80728 Cannon / Reinhart

  SOUTH SPANISH TRAIL, LLC,

              Plaintiff,
        v.

  GLOBENET CABOS SUBMARINOS
  AMERICA, INC., CARIBBEAN CROSSINGS
  LTD., INC.; and JOHN DOES 1-100,

              Defendants.
  ________________________________________/

  GLOBENET CABOS SUBMARINOS
  AMERICA, INC. and CARIBBEAN
  CROSSING LTD., INC.,

              Counter-Plaintiffs,
        v.

  SOUTH SPANISH TRAIL, LLC and BOARD OF
  TRUSTEES OF THE INTERNAL
  IMPROVEMENT TRUST FUND OF THE
  STATE OF FLORIDA,

              Counter/Third-Party Defendants,
  ________________________________________/

  SOUTH SPANISH TRAIL, LLC, COASTAL ENERGY
  RESOURCES, LLC, and PALM BEACH COUNTY
  ICW LAND, LLC

              Cross-Plaintiffs,
        v.

  BOARD OF TRUSTEES OF THE INTERNAL
  IMPROVEMENT TRUST FUND OF THE
  STATE OF FLORIDA, THE FLORIDA INLAND
  NAVIGATION DISTRICT, and UNITED STATES
  OF AMERICA (ARMY CORPS OF ENGINEERS),

              Cross-Defendants.
  ________________________________________/

                                              1
Case 9:21-cv-80728-AMC Document 129 Entered on FLSD Docket 07/09/2021 Page 2 of 3




    UPDATED NOTICE OF PENDING, RE-FILED, RELATED OR SIMILAR ACTIONS

         The United States of America Army Corps of Engineers, by and through the undersigned

  Assistant United States Attorney and pursuant to SDFL Local Rule 3.8, hereby provides to the

  Court an updated notice of the existence of pending, re-filed, related, or similar actions:

     •   South Spanish Trail, LLC v. Globenet Cabos Submarinos America, Inc., 9:19cv80240-
         ALTMAN/BRANNON (original removal of Fla. 15th Jud. Cir. case no. 2018-CA-015897)

     •   South Spanish Trail, LLC v. Caribbean Crossings, Ltd., Inc., 9:19cv80285-
         ROSENBERG/REINHART (original removal of Fla. 15th Jud. Cir. case no. 2019-CC-
         000434)

     •   South Spanish Trail, LLC v. Globenet Cabos Submarinos America, Inc., et. al.,
         9:21cv81206-CANNON/REINHART (removal of Fla. 15th Jud. Cir. case no. 2018-CA-
         015897)

     •   South Spanish Trail, LLC v. Caribbean Crossings, Ltd., Inc., et. al., 9:21cv81207-
         CANNON/REINHART (removal of Fla. 15th Jud. Cir. case no. 2019-CA-011403)

     •   South Spanish Trail, LLC v. Little Cardinal, LLC, et. al., 9:21CV81208-
         MIDDLEBROOKS/MATTHEWMAN (removal of Fla. 15th Jud. Cir. case no. 2020-CA-
         005390)


                                                        Respectfully submitted,

                                                        JUAN ANTONIO GONZALEZ
                                                        ACTING UNITED STATES ATTORNEY

                                                By:     /s/ John S. Leinicke
                                                        JOHN S. LEINICKE
                                                        ASSISTANT UNITED STATES ATTORNEY
                                                        Fla. Bar. 64927
                                                        99 N.E. 4th Street, 3rd Floor
                                                        Miami, Florida 33132
                                                        Tel: (305) 961-9212
                                                        Fax: (305) 530-7679
                                                        E-mail: john.leinicke@usdoj.gov




                                                   2
Case 9:21-cv-80728-AMC Document 129 Entered on FLSD Docket 07/09/2021 Page 3 of 3




                                   CERTIFICATE OF SERVICE

  I hereby certify that on July 9, 2021, I electronically filed the foregoing document with the Clerk

  of the Court using CM/ECF. I also certify that the foregoing document is being served this day on

  all counsel of record and parties identified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic Filing.

                                                        /s/ John S. Leinicke
                                                        JOHN S. LEINICKE
                                                        ASSISTANT UNITED STATES ATTORNEY




                                                   3
